Order dismissing petition affirmed. This is a report by a single justice of the correctness of his order that the petition to establish exceptions in an action of contract in the Superior Court be dismissed. G. L. (Ter. Ed.) c. 211, § 6. The single justice ordered the petition dismissed, among other reasons, (1) because tile disallowed bill of exceptions was defective in form and inadequate either to present any question of law, or to serve as the basis of a ease appropriate for the consideration of the full court; and (2) because so far as the bill of exceptions purported to state any facts there was not sufficient evidence before him that it stated them completely, adequately, or accurately. We have examined the report and the original papers in the Superior Court and are satisfied that there has been no error.